642 So.2d 576 (1994)
MARK C. ARNOLD CONSTRUCTION COMPANY, Appellant/Cross-Appellee,
v.
NATIONAL LUMBER BROKERS, INC., Appellee/Cross-Appellant.
No. 93-1480.
District Court of Appeal of Florida, First District.
August 12, 1994.
Charles Evans Davis, Orlando, for appellant/cross-appellee.
Ernest J. Myers of Moody, Salzman & Robertson, Gainesville, for appellee/cross-appellant.
PER CURIAM.

ORDER ON APPELLEE'S MOTION FOR ATTORNEY FEES
In accordance with section 768.79, Florida Statutes, the appellee (plaintiff below) served a pretrial demand for judgment in the amount of $50,000, which the appellant refused. A judgment in the amount of $176,715.00 was entered in the trial court on a jury verdict in favor of the appellee.[1] The trial court also awarded fees and costs because the judgment was "at least 25 percent greater than the offer." § 768.79(1), Fla. Stat. (1993).
We align ourselves with the Fourth[2] and Fifth[3] District Courts of Appeal in granting, on the same grounds, the appellee's motion for an award of reasonable costs and attorney's fees incurred in successfully defending the judgment on appeal. § 768.79, Fla. Stat. (1993). Pursuant to Florida Rule of Appellate *577 Procedure 9.400, we remand for the trial court to determine the appropriate amount of the award.
BOOTH, ALLEN and BENTON, JJ., concur.
NOTES
[1]  The trial court's judgment was affirmed per curiam in Mark C. Arnold Construction Company v. National Lumber Brokers, Inc., 641 So.2d 868 (1994).
[2]  Schmidt v. Fortner, 629 So.2d 1036, 1043 n. 10 (Fla. 4th DCA 1993).
[3]  Williams v. Brochu, 578 So.2d 491, 495 (Fla. 5th DCA 1991).